Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,588,812 or claims 1-21 of U.S. Patent No. 10,993,870 or claims 1-18 of U.S. Patent No. 11,364,171 in view of U.S. Patent #8,145,821 and/or U.S. Patent #9,162,630 to Pluta (Pluta). Claims 1-9 of the ‘812 or claims 1-21 of the ‘870 or claims 1-18 of the ‘171 patents disclose much of the subject matter of claims 10-16, other than wherein the first and second recesses are offset relative to the base recess and are oriented to permit a device in the device receptacle to be held at an oblique angle relative to the base; the ‘821 or ‘630 patents disclose the desireability of angling an electronic device/phone relative to the base that it is supported on; it is noted that the ‘630 patent further discloses a lower slot and arms offset from the base to secure it at an angle; it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of the ‘821 or ‘630 patents, to form the first and second recesses of the ‘812/’870/’171 patent to be offset from the base in order to hold the device at an angle as taught by the ‘821 or ‘630 patent for the benefits of this (e.g. easier viewing by a user looking downwardly at the carrier device/electronic device). 
Claims 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,993,870. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 17-25 are present in or obvious in view of the claims of the ‘870 patent (e.g. claim 17 has similar limitations to claim 10 of the ‘870 patent but is broader in scope, claim 18’s resilient and outwardly flexed is obvious over claim 6 of the ‘870’s resilient and configured to be biased outwardly, etc.).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17- are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #5,628,486 to Rossman (Rossman).
With Respect to Claim 17  
A carrier device comprising: a body having a base (22) and an extension portion (e.g. 17, 19), first and second curved opposing retention arms (the two sides of 62 are considered to be a pair of retention arms with a connector between them) connected to the extension portion and cooperating with the base to define a beverage receptacle (noting circular receptacle); the retention arms each having a discontinuous inner surface (noting rectangular interior discontinuity), the discontinuous inner surfaces of the retention arms cooperating to form a slot (noting rectangular slot); the base having opposing base indentations (noting indentations in the sides of the circle formed by ribs 40), the opposing base indentations and the slot cooperating to form a device receptacle (inasmuch as they form a receptacle capable of holding an appropriately sized and shaped device).  
With Respect to Claim 20  
The carrier device of claim 17, the base comprising a base recess between the base indentations and aligned therewith (noting circular recess formed by 40 or alternately the side recesses formed by the portions of 40 extending from the circle).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #8,500,076 to Lai (Lai) in view of U.S. Patent #5,268,486 to Rossman (Rossman).
With Respect to Claim 17 
	 

Lai discloses a carrier device comprising: a body having a base (bottom of 1) and an extension portion (rear portion of 1), first and second curved opposing retention arms (arms shown but unlabeled in FIGS. 1-3) connected to the extension portion and cooperating with the base to define a beverage receptacle; but does not disclose the retention arms each having a discontinuous inner surface, the discontinuous inner surfaces of the retention arms cooperating to form a slot or the base having opposing base indentations, the opposing base indentations and the slot cooperating to form a device receptacle.  
	However, Rossman discloses forming a cup holder with a base and first and second generally curved opposing side retention portions (the two sides of 62) connected to the extension portion to define a device receptacle, the opposing side retention portions each having a discontinuous inner surface (noting rectangular discontinuity) cooperating to form a slot and the base including opposing base indentations (noting indentations in circular wall providing openings to rectangular side areas or alternately the rectangular side areas themselves), the opposing base indentations and the slot cooperating to form a device receptacle, in order to allow the holder to hold rectangular as well as circular beverages.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Rossman, to modify the base and retention arms to add rectangular openings to the arm and to add vertical walls including indentations as claimed (i.e. similar to that of Rossman) in order to better secure a beverage container in the holder and also to allow the holder to hold rectangular as well as circular beverages
With Respect to Claim 18  
The carrier device of claim 17, but does not detail what material the retention arms are made from and so does not disclose wherein the retention arms are resilient and flex outwardly to permit device retention.  
However, Examiner takes official notice that resilient materials such as plastic are known in the art to use for similar structures/cup holders.
It would have been obvious to one of ordinary skill in the art before the filing date of this application to form the holder and retention arms out of a resilient material such as a resilient plastic, in order to allow for some flexing to accommodate the cup, for the art known benefits of a given resilient material/resilient plastic (e.g. light weight, low cost), as a mere selection of an art appropriate material to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 20  
The carrier device of claim 17, the base comprising a base recess (41) between the base indentations and aligned therewith.  
With Respect to Claim 21  
The carrier device of claim 17, further comprising a tubular mounting bracket (11 or 23).  
Alternately, Examiner takes official notice that it is known in the art to use tubular clamping structures/mounting brackets to attach similar structures/cup holders to vehicle bars or other similar supports and so would have been obvious to use as a mere selection of an art appropriate clamp/bracket shape.  
With Respect to Claim 22  
The carrier device of claim 21, further comprising a pivoting mechanism (formed by 11, 32, 23, 33, 34, and related structures) enabling the body to pivot with respect to the mounting bracket.  
With Respect to Claim 23  
The carrier device of claim 22 wherein the pivoting mechanism comprises a shaft coupler (11), the shaft coupler having a base end rotatably mounted with respect to the mounting bracket and a body mounting region, the body mounting region cooperating with a coupler mounting region disposed on the body (the two are integrally formed at the body mounting region and coupler mounting region).  
Alternately, Examiner takes official notice that it is known in the art to removably attach objects using cooperating portions (e.g. a plug one one part and a socket on another) in order to allow separation of the parts for separate use and/or for repair/replacement/cleaning, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to removably attach the cup holder (1) to the coupling portion (11), in order to allow a user to remove the cup holder for separate use, for repair/replacement/cleaning, and/or as doing so constitutes at most merely making separable, which does not patentably distinguish over the prior art (MPEP 2144.04).  
With Respect to Claim 24  
The carrier device of claim 23 wherein one of the body mounting region and the coupler mounting region includes a plug portion and the other of the body mounting region and the coupler mounting region comprises a socket portion, the plug portion cooperating with the socket portion for fixing the body relative to the shaft coupler (attaching them together inherently includes fixing them relative to each other to the degree broadly claimed; alternately fixing them is obvious as many/most plug and socket connections fix the parts until removal is desired).  
With Respect to Claim 25  
The carrier device of claim 23 wherein one of the mounting bracket and the shaft coupler includes plural splines (232) and the other of the mounting bracket and the shaft coupler includes plural indexing nubs (teeth on 33, which is considered to be part of the shaft coupler) thereby permitting indexed rotation of the shaft coupler relative to the mounting bracket, the device including a spring (34) normally biasing the indexing nubs and splines into an engaged position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734